Name: 97/183/EC: Commission Decision of 25 February 1997 amending Decision 96/659/EC on protective measures in relation to Crimean Congo haemorrhagic fever in South Africa (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  agricultural activity;  Asia and Oceania;  animal product;  Africa;  agricultural policy
 Date Published: 1997-03-18

 Avis juridique important|31997D018397/183/EC: Commission Decision of 25 February 1997 amending Decision 96/659/EC on protective measures in relation to Crimean Congo haemorrhagic fever in South Africa (Text with EEA relevance) Official Journal L 076 , 18/03/1997 P. 0032 - 0033COMMISSION DECISION of 25 February 1997 amending Decision 96/659/EC on protective measures in relation to Crimean Congo haemorrhagic fever in South Africa (Text with EEA relevance) (97/183/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Directive 96/43/EC (2), and in particular Article 18 (7) thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 96/43/EC and in particular Article 19 (7) thereof,Whereas the presence of Crimean Congo haemorrhagic fever has been confirmed in South Africa;Whereas Commission Decision 96/659/EC (4) prohibited the importation of live ratites, and meat of ratites from South Africa until the situation was clarified;Whereas new scientific research has permitted the risk relating to the importation of live ratites and meat of ratites to be clarified; whereas Commission Decision 96/659/EC can now be amended to take account of the knowledge gained;Whereas, however, it is now appropriate to extend the decision to cover all areas where this disease is likely to occur;Whereas Chapter III of Council Directive 91/494/EEC (5) sets out the general animal health rules for the importation of poultry meat from third countries; whereas detailed veterinary conditions and certificates have not yet been adopted in the case of meat from ratites;Whereas Chapter III of Council Directive 90/539/EEC (6) sets out the general animal health rules for the importation of live poultry from third countries; whereas detailed veterinary conditions and certificates have not yet been adopted in the case of ratites;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Commission Decision 96/659/EC is amended as follows:1. In the title, the words 'in South Africa` are deleted.2. In Article 1 the words 'South Africa` are replaced by the words 'countries in Asia and Africa`.3. Article 2 is replaced by the following:'Article 21. In derogation to Article 1 above, Member States may authorise the importation of ratite meat provided that, in addition to the requirements of Council Directive 91/494/EEC, the provisions in Annex I are complied with.2. In derogation to Article 1 above, Member States may authorise the importation of ratites provided that, in addition to the requirements of Council Directive 90/539/EEC, the provisions in Annex II are complied with.`4. Article 3 is deleted.5. The following Annexes I and II are added:'ANNEX IRATITE MEATThe competent authority shall ensure that the ratites are isolated in rodent-proof, tick-free surroundings for at least 14 days prior to slaughter.Before moving to the tick-free surroundings, the birds shall either be examined to verify that they are tick-free or treated to ensure that all ticks on them are destroyed. The treatment used must be specified on the import certificate. Any treatment used shall not result in any detectable residues in the ratite meat.Each batch of ratites shall be examined for ticks prior to slaughter. If any are detected, the entire batch shall again be subjected to the pre-slaughter isolation.ANNEX IILIVE RATITESThe competent authority shall ensure that the ratites are isolated in rodent-proof, tick-free surroundings for at least 21 days prior to export.Before moving to the tick free surroundings, the birds shall be treated to ensure that all ectoparasites on them are destroyed. After 14 days in tick-free surroundings the ratites shall be subjected to the competitive ELISA test for antibodies to Crimean Congo haemorrhagic fever. Each and every animal entering the isolation must give a negative result to the test. On arrival in the Community, the treatment for ectoparasites and the serological test shall be repeated.`Article 2 Member States shall amend the measures they apply in respect of the importation of ratites and ratite meat to bring them into line with this decision. They shall inform the commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 25 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 56.(2) OJ No L 162, 1. 7. 1996, p. 1.(3) OJ No L 373, 31. 12. 1990, p. 1.(4) OJ No L 302, 26. 11. 1996, p. 27.(5) OJ No L 268, 24. 9. 1991, p. 35.(6) OJ No L 303, 31. 10. 1990, p. 6.